                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 LLOYD DAN MURRAY, JR.; and JENNIFER
 McGHAN, Individually and on behalf of all
 others similarly situated,

                Plaintiffs,                                  CIVIL ACTION NO.: 4:18-cv-110

         v.

 ILG TECHNOLOGIES, LLC, d/b/a ILG
 INFORMATION TECHNOLOGIES; and
 BARIS MISMAN, Individually and as Sole
 Proprietor of ILG INFORMATION
 TECHNOLOGIES,

                Defendants.


                                            ORDER

       This proposed class-action lawsuit comes before the Court on Plaintiffs’ Motion for

Reconsideration. (Doc. 30.) Plaintiffs request that the Court reconsider its June 8, 2018 Order

denying Plaintiff’s Motion to Remand this case to the Superior Court of Bryan County. (Doc. 29.)

Because Plaintiffs have not shown that the Court’s prior Order is clearly erroneous, the Court

DENIES Plaintiffs’ Motion, (doc. 30).

                                         BACKGROUND

       The background of this lawsuit was set forth in the Court’s June 8, 2018 Order and need

not be restated in full here. Put succinctly, Plaintiffs originally filed this lawsuit in the Superior

Court of Bryan County and claimed damages below this Court’s jurisdictional amount.

Specifically, the Complaint states that “the matter in controversy does not exceed $5,000,000.00

in the aggregate, no individual claim exceeds $75,000.00, and there are less than 100 class
members.” (Doc. 1-3, p. 1.) As set forth in the Court’s prior Order, “Plaintiffs have actually had

three chances to state their claimed damages in court filings, and at all three turns they confirm

that they seek less than $75,000 per person.” (Doc. 29, pp. 2–3 (summarizing Plaintiffs’ original

complaint, amended complaint, and refiled complaint).) On May 2, 2018, however, Plaintiffs’

counsel emailed Defendant’s counsel and indicated that each Plaintiff’s claim actually exceeded

$300,000. (See Doc. 1, p. 3 and Exh. A.)

       Shortly thereafter, Defendants filed a Notice of Removal in this Court. (See generally Id.)

Defendants contended that the Court could exercise jurisdiction because Plaintiffs sought damages

in excess of $75,000 and Plaintiffs’ citizenship was completely diverse from Defendants. (Id.

(citing 28 U.S.C. § 1332(a)).) Plaintiffs then filed a Motion to Remand. (Doc. 11.) Plaintiffs did

not dispute the parties’ diversity of citizenship or that they claimed more than the jurisdictional

amount. Rather, they contended that Defendants failed to file their Notice of Removal within the

thirty-day window required by 28 U.S.C. § 1446. Specifically, Plaintiffs claimed that Defendants

should have known that each Plaintiff was seeking more than $75,000 in damages prior to

receiving the May 2, 2018 email. Following a hearing on the Motion to Remand, the Court rejected

this line of reasoning. In doing so, the Court pointed out that, prior to the email, Plaintiffs had

repeatedly represented that their individual claims were less than $75,000. (Doc. 29, pp. 4–5.)

                                         DISCUSSION

       The decision to grant a motion for reconsideration is committed to the sound discretion of

the district court. Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep’t of Health & Rehab.

Servs., 225 F.3d 1208, 1216 (11th Cir. 2000). Motions for reconsideration are to be filed only

when “absolutely necessary” where there is: (1) newly discovered evidence; (2) an intervening

development or change in controlling law; or (3) a need to correct a clear error of law or fact.




                                                2
Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258–59 (N.D. Ga. 2003). “An error is not ‘clear and

obvious’ if the legal issues are ‘at least arguable.’” United States v. Battle, 272 F. Supp. 2d 1354,

1358 (N.D. Ga. 2003) (quoting Am. Home Assurance Co. v. Glenn Estess & Assocs., Inc., 763

F.2d 1237, 1239 (11th Cir. 1985)). Motions for reconsideration are not appropriate to present the

Court with arguments already heard and dismissed, to repackage familiar arguments, or to show

the Court how it “could have done it better” the first time. Pres. Endangered Areas of Cobb’s

History, Inc. v. United States Army Corps of Eng’rs., 916 F. Supp. 1557, 1560 (N.D. Ga. 1995),

aff’d, 87 F.3d 1242 (11th Cir. 1996).

       Plaintiffs do not explicitly state which of the three prerequisites for a motion for

reconsideration they are relying upon. However, they clearly do not cite to any newly discovered

evidence or a change in the law. Thus, they must demonstrate that the Court made a clear error of

law or fact when denying their Motion to Remand. The most that Plaintiffs offer on this front is a

contention that, in determining whether Defendants knew earlier (within the thirty-day window

required by 28 U.S.C. § 1446) that the amount in controversy exceeded $75,000 per Plaintiff, the

Court’s prior Order “did not account for attorney’s fees and mental pain and suffering as significant

portions of the amount in controversy, which they are.” (Doc. 30, p. 2.)        However, the Court

explicitly accounted for these items of damages:

       Moreover, when asked to itemize expenses, Plaintiffs offered a figure of
       approximately $64,000—which is, of course, less than $75,000. Dkt. No. 11, p. 7-
       8. Plaintiffs do point out that there were non-monetized claims of attorneys’ fees,
       injury to property rights, injury to reputation, and damages for mental pain and
       suffering—but then again, these were never itemized to bring the total above
       $75,000. Dkt. No. 11, p. 8.

(Doc. 29, p. 4.) Plaintiffs now argue that “[s]ince Mr. Murray itemized damages of approximately

$64,000 and also claimed attorney’s fees and mental pain and suffering, Defendants undoubtedly




                                                 3
knew that the amount in controversy exceeded $75,000 . . . .” 1 Yet, Plaintiffs ignore the fact that

they repeatedly represented that their individual claims did not exceed $75,000. Indeed, Plaintiffs

twice made that representation, (doc. 1-3, p. 1; doc. 11-4, p. 2), even after itemizing their damages

in a discovery response, (doc. 11-2). Having explicitly stated that they were seeking damages

below this Court’s jurisdictional amount, Plaintiffs cannot now argue that Defendants should have

known that Plaintiffs’ statement was untrue. Put simply, Defendants were permitted to take

Plaintiffs at their word.

        Plaintiffs have not shown that the Court made a clear error of law or fact when holding that

Defendants timely filed their Notice of Removal. Specifically, the Court’s holding that Plaintiffs’

counsel’s May 2, 2018 email triggered 28 U.S.C. § 1446(b)’s clock was not clearly erroneous.

Plaintiffs’ arguments to the contrary have already been rejected by the Court and are contradicted

by Plaintiffs’ own prior pleadings.

                                             CONCLUSION

        For all of these reasons, the Court DENIES Plaintiff’s Motion for Reconsideration,

(doc. 30). The June 8, 2018 Order, (doc. 29), remains the Order of the Court.

        SO ORDERED, this 8th day of February, 2019.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA



1
  Plaintiffs continue, “[Defendants] just thought that they could win in state court, which is why they waited
until now to remove.” (Doc. 30, p. 2.) This type of unsupported name-calling does not address the
requirements for a motion for reconsideration, does nothing to advance Plaintiffs’ cause, and has no place
in sound legal reasoning.


                                                      4
